Title: John Pernier to Thomas Jefferson, 10 February 1810
From: Pernier, John
To: Jefferson, Thomas


          
            Sir
            Washington City 
                     10th February 1810
          
          
		  It is with deference I take the liberty of stating to you my distressed situation, ever since I had the pleasure of seeing you, in consequence of indisposition and being without employ— The misfortunes attending me at this time, has been produced in a great measure by the Melancholy death of Governor Lewis; in whose service I had been in, for a length of time, with but little remuniration; my case is truly hard, as on application to the General Government for redress, I was refused; under an
			 impression that my Contract with the Governor was of a private nature; therefore did not obtain any settlement—I am sorry to trouble you, but from your knowledge of me flatter myself, you will use your influence with his
			 Representatives to obtain me justice—
           The following is a statement of my account with the Estate of Governor Lewis for your perusal—
          The Estate of Governor Lewis
          
            
              To John Pearny
              
              
                        Dr 
            
            
              
                        For my services as an attendant on the late Governor Lewis while exploring Louisiana from the 1st July 1807 to 1st December 1809 the day I arrived at the Seat of Government 29 Mos @ 10 Drs
                     
              
              $290
            
            
              For two Suits of Cloths of superfine Cloth ⅌ verbal agreement
              
              
                            85
            
            
              Supra Cr
                     
              
              $375
            
            
              By 6 Months pay Received of Governor Lewis
              60
              
            
            
              By 1 public Horse sold by me
              
                        43.50
                     
              
                          103.50
                     
            
            
              Balce due
              
              $271.50
                     
            
          
          
          You will please to observe from the above statement that a balance remains due to me of $271.50 which at this time; could I be, in the receipt of the same it would ameliorate my distresses—I have therefore to solicit you in your goodness to endeavor to have a speedy settlement made in order that I may be enabled to pay my just debts & resqued from prison which inevitably must be the case should I not succeed—Your kind attention to the foregoing Requests will confer many obligations on your—
          
            Obliged & very Humble servant.
            
                  John Pearny
          
        